Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Deng, Reg. No. 78,863 on 5/19/21.

The application has been amended as follows: 
With respect to claim 1, the recitation of “the second power generation system providing a power output less than or equal to half of the first power generation system” on lines 11-12 has been amended to read -- the second power generation system providing a maximum power output less than or equal to half of a maximum power output of the first power generation system --.
With respect to claim 7 the recitation of “half of the first power generation system” has been amended to read -- half of the maximum power output of the first power generation system --.
With respect to claim 11, the recitation of “the second power generation system providing a power output less than or equal to half of the first power generation system” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, there is no cited art that discloses, a power distribution system for a marine vessel comprising:
auxiliary, first and second buses, first and second propulsors, a first power generation system, a power unit, a transmission and at least one transducer connected and operative as recited in claim 1 and “a second power generation system electrically connected to the second bus and operably connected to the second propulsor, the second power generation system providing a maximum power output less than or equal to half of a maximum power output of the first power generation system; 
wherein the first and second buses are electrically connected to the auxiliary bus such that electrical power is transferrable between the first and second power generation systems for driving the first and/or second propulsors”.
There is no cited art that discloses a first power generation system and a second power generation circuit connected and operative to share power between their respective buses using the auxiliary bus and wherein the second power generation system providing a maximum power output less than or equal to half of a maximum power output of the first power generation system.  For instance the two motors and/or propellers (5a/b and 1a/1b; 55a/b and 51a/51b of Figs. 4 and 6) of Gjerpe et al. (USPAPN 2019/0023369) are used  in a “twin screw vessel” that is meant to replace a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849